711 N.W.2d 59 (2006)
474 Mich. 1093
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
James Edward ROBINSON, Defendant-Appellant.
Docket No. 129821. COA No. 265452.
Supreme Court of Michigan.
March 27, 2006.
On order of the Court, the application for leave to appeal the October 20, 2005 order of the Court of Appeals is considered, and it is DENIED, because the defendant's motion for relief from judgment is prohibited by MCR 6.502(G).
MARILYN J. KELLY, J., would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).